Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 7-12 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Chadwick (U. S. Patent 7,696,419).
Regarding claim 1, Chadwick discloses a stringed instrument with an extended saddle strap, comprising: 
For the purposes of prosecution, the saddle strap always understood to be extended to somewhere.
a head portion (as shown in figures 1a to 1e); 
a neck portion 26; 
a body portion 12 including a first end (bout end) and a second end opposite the first end (neck end, as shown in figures 5 and 10); 
a string connection 32 positioned adjacent to the second end of the body portion; and, 
a string retaining saddle strap 92, wherein the string retaining saddle strap is connected to, and extends between, each of the string connection and a saddle strap connector 54 positioned adjacent to the first end of the body portion (as shown in figure 5).
Regarding claim 2, Chadwick discloses the stringed instrument of claim 1, further comprising a string 34 including a first end and a second end, wherein the first end of the string is connected to the head portion and the second end of the string is connected to the string connection (as shown in figure 5), wherein the string retaining saddle strap is configured for generating a tension for pulling the string connection and the saddle strap connector substantially towards each other and thereby at least one of securing the string connection to the body portion and counteracting a tension the string creates between the head portion and the string connection (as is reasonably understood).
Regarding claim 7, Chadwick discloses the stringed instrument of claim 1, wherein the string connection is a tailpiece 32.
Regarding claim 8, Chadwick discloses the stringed instrument of claim 1, wherein the saddle strap connector is at least one of a loop, a bolt 54, an eye hook, and a J hook.
Regarding claim 9, Chadwick discloses the stringed instrument of claim 1, wherein the string retaining saddle strap is configured for generating a tension for pulling the string connection and the saddle strap connector substantially towards each other (as is reasonably understood).
Regarding claim 10, Chadwick discloses the stringed instrument of claim 9, wherein the neck portion includes a fingerboard 48 surface and at least one string 34 extends between the head portion and the string connector, above the fingerboard surface in a spaced apart configuration from the fingerboard surface, wherein the tension from the string retaining saddle strap maintains in part a distance between the string and the fingerboard surface (as shown in figure 5).
Regarding claim 11, Chadwick discloses the stringed instrument of claim 10, wherein the tension from the string retaining saddle strap counteracts a tension the string creates between the head portion and the string connector and thereby maintains in part a shape of the stringed instrument (in the sense that strings and the saddle are not bulging out, the instrument by Chadwick is understood to do this).
Regarding claim 12, Chadwick discloses the stringed instrument of claim 1, wherein the stringed instrument is an upright bass, a cello, or a guitar (as shown in figure 5).
Allowable Subject Matter
Claim 13 is allowed.
Claim 13 is allowable for a method of providing a counter-tension in a stringed instrument, comprising: connecting a saddle strap connector to a neck block portion joining a neck portion and a body portion of the stringed instrument at a first end of the body portion; connecting a string retaining saddle strap to each of, and between, a string connection adjacent a second end of the body portion, and the saddle strap connector, and thereby generating a tension for pulling the string connection and the saddle strap connector towards each other.
Claim 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applicant supportively illustrates the saddle strap 151 passing through the opening 113 to a saddle strap connector 115 that is connected to the neck block portion in figures 22-24.  The examiner did not discover this limitation in a reasonable search of the closest related prior art. Claim 13 is considered to be novel and non-obvious with respect to the closest related prior art. 
Claim 3 is allowable for the stringed instrument of claim 1, wherein the neck portion is connected to the body portion at a neck block portion, wherein the saddle strap connector is connected to the neck block portion.  The applicant supportively illustrates the saddle strap 151 passing through the opening 113 to a saddle strap connector 115 that is connected to the neck block portion in figures 22-24.  The examiner did not discover this limitation in a reasonable search of the closest related prior art. Claim 3 is considered to be novel and non-obvious with respect to the closest related prior art. 
Claims 4-6 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 1, 2022